Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise is the same in all material respects as that the subject of E. C. Carter & Son, Inc. v. United States (38 Cust. Ct. 368, C. D. 1889), the merchandise imported, or withdrawn from warehouse, prior to January 1, 1948, was held dutiable at 50 percent under paragraph 1529 (a), as modified by the trade agreement with France (T. D. 48346), and that imported, or withdrawn from warehouse, subsequent to said date was held dutiable at 35 percent under said paragraph, as modified by T. D. 51802.